Citation Nr: 0834617	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1977 to January 1978, and on active duty from April 
1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in Wilmington, 
Delaware.

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the veteran 
withdrew his appeals with regard to the issues of entitlement 
to service connection for a bilateral leg disorder, 
entitlement to service connection for a cervical spine 
disorder, and entitlement to service connection for a lumbar 
spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the 
issues of entitlement to service connection for a bilateral 
leg disorder, entitlement to service connection for a 
cervical spine disorder, and entitlement to service 
connection for a lumbar spine disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By an October 2006 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
bilateral leg disorder, entitlement to service connection for 
a cervical spine disorder, and entitlement to service 
connection for a lumbar spine disorder.  In February 2007 the 
veteran perfected his appeal.  However, in a May 2008 written 
statement and at a May 2008 Board hearing, the veteran 
withdrew his appeal regarding these issues.  With no 
allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeals and they are dismissed.


ORDER

The claims of entitlement to service connection for a 
bilateral leg disorder, entitlement to service connection for 
a cervical spine disorder, and entitlement to service 
connection for a lumbar spine disorder are dismissed.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral foot disorder.  After reviewing the veteran's 
claims file, the Board concludes that additional development 
is necessary.  Specifically, a VA examination addressing the 
etiology of the veteran's bilateral foot disorder must be 
accomplished.

The veteran's first period of service medical records reveal 
a normal entrance examination, but a month later, during a 
recruit screening examination, mild flat feet were found.  
The service medical records include complaints of and 
treatment for right heel pain, pain in the right medial arch, 
right ankle pain, feet pain, left ankle pain, and left foot 
pain.  The records also reveal diagnoses of mild flat feet, 
heel cords, arthralgia, right arch strain, right ankle 
sprain, tendonitis, and left ankle sprain.  

Post-service treatment records reveal diagnoses of and 
treatment for plantar fasciitis, subtalar joint arthritis, 
possible posterior tibial tendonitis with failed surgery, 
bilateral tendonitis, posterior tendonitis, and adult flat 
foot deformity with subtalar joint bursitis.  The records 
also reveal that the veteran underwent a heel spur resection 
with plantar fascial release in July 2002 and OssaTron 
treatment to both heels in October 2003.

VA's duty to assist includes a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In McLendon v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred inservice or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, as discussed above, there is evidence of symptomatology 
of a bilateral foot disorder inservice.  In addition, the 
veteran's post-service medical records note 


persistent and recurrent symptoms of a bilateral foot 
disorder in the form of diagnoses of, complaints of, and 
treatment for a bilateral foot disorder.  Although there is 
not evidence of a nexus between the veteran's inservice 
complaints and his current symptomatology, the veteran did 
provide lay evidence of continuity of symptomatology at his 
May 2008 hearing before the Board, stating that his bilateral 
foot disorder has continued since service.  The veteran's 
testimony is competent for this limited purpose.  See, c.f., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board notes that the RO did provide the veteran with a VA 
feet examination in August 2006.  However, the examination 
report did not provide an opinion addressing the etiology of 
the veteran's bilateral foot disorder.  The inservice 
evidence of a bilateral foot disorder, coupled with the 
veteran's statements of continuity of symptomatology and the 
current complaints of and treatment for a bilateral foot 
disorder, satisfy the "low" threshold, set forth in 
McLendon.  Accordingly, remand for a VA examination 
addressing the etiology of the veteran's bilateral foot 
disorder is warranted.

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examinations to determine 
the etiology of any foot disorder found.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
veteran's first period of military 
service medical records and his second 
period of military service medical 
records, as well as post-service medical 
records, the examiner must state whether 
any currently diagnosed foot disorder is 
related to either period of the veteran's 
military service.  The examiner must 
state whether the medical evidence shows 
if any foot disorder pre-existed either 
period of 


service, and if so, whether the foot 
disorder was aggravated by his military 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for a bilateral foot disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


